Citation Nr: 0801331	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-01 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a disability manifested 
by blood in urine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from May 1968 until May 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Huntington, West Virginia.

The veteran presented testimony at a videoconference hearing 
before the undersigned Acting Veterans Law Judge in September 
2005.

This matter was previously before the Board in January 2006.  
At that time, a remand was ordered to accomplish additional 
development.  


FINDINGS OF FACT

1.  The competent evidence of record indicates that the 
veteran's currently diagnosed hematuria is congenital in 
nature.

2.  The veteran's benign congenital microscopic hematuria was 
permanently worsened during active service.


CONCLUSION OF LAW

A disability manifested by blood in urine was aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In view of the Board's fully favorable disposition in this 
matter, the application of the VCAA is moot.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
a disability manifested by blood in urine.  According to the 
law, service connection is warranted if it is shown that a 
veteran has a disability resulting from an injury incurred or 
a disease contracted in the line of duty, or for aggravation 
of a preexisting injury or disease in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Additionally, congenital or developmental defects such as 
refractive error of the eye are not disabilities diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2007).  As such, service 
connection for such disorders is not possible as a matter of 
law.  However, service connection may be granted for a 
congenital defect or disorder if the evidence demonstrates 
that such disorder was aggravated in service.  VAOPGCPREC 82-
90 (1990).  

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  In the present 
case, VA examination in April 2006 reveals a diagnosis of 
benign congenital microscopic hematuria.  Outpatient records 
similarly reflect treatment for hematuria.  

Although the veteran has contended that his hematuria 
resulted from injury sustained as a result of an in-service 
truck accident in Germany, the competent evidence of record 
reveals that the veteran's currently diagnosed hematuria is 
congenital in nature.  Accordingly, the appropriate question 
for consideration is whether such congenital disorder was 
aggravated during active service.

In order for an injury or disease to be considered to have 
been aggravated by active service, there must be an increase 
in disability during such service that is not merely 
attributable to the natural progress of the disease. 38 
C.F.R. § 3.306(a) (2007).  Temporary or intermittent flare-
ups of a preexisting injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening 
of the condition" -- that is, a worsening that existed not 
only at the time of separation but one that still exists 
currently -- is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996). 

In the present case, the Board finds that the veteran's 
hematuria was aggravated by his active service.  Indeed, as 
indicated in his September 2005 hearing testimony, 
the veteran was unaware of any blood in his urine prior to 
service.  Consistent with this, he denied blood in his urine 
in a report of medical history completed at the time of his 
March 1968 enlistment examination.  However, during service, 
a February 1970 in-service consultation sheet noted 
complaints of persistent pyuria and hematuria.  

Although the veteran's separation examination in May 1970 
showed normal findings, the evidence is at least found to be 
in equipoise as to the question of whether the February 1970 
in-service clinical record showed a permanent worsening of 
his benign congenital microscopic hematuria.  Indeed, the 
veteran has reported that his symptoms have been continuous 
since his active service.  In this vein, the Board notes that 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  In adjudicating his claim, 
the Board must evaluate the veteran's credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

In the present case, the Board finds that the veteran's 
statements of continuous hematuria have been consistent and 
have not been refuted by medical evidence of record.  
Overall, then, his statements of continuous symptoms of 
hematuria since service are credible.  Given such continuity 
of symptoms, the worsening of the hematuria shown in service 
in 1970 is deemed to be permanent.  

In conclusion, the veteran's congenital hematuria is found to 
have been aggravated by active service, entitling him to a 
grant of service connection here.  In reaching this 
conclusion, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been applied.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a disability manifested by blood in 
urine is granted, subject to governing criteria applicable to 
the payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


